Name: Commission Implementing Regulation (EU) 2019/1174 of 9 July 2019 establishing budgetary ceilings for 2019 applicable for certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  economic geography;  farming systems;  budget;  regions and regional policy;  environmental policy;  cooperation policy
 Date Published: nan

 10.7.2019 EN Official Journal of the European Union L 184/12 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1174 of 9 July 2019 establishing budgetary ceilings for 2019 applicable for certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) thereof, Whereas: (1) For each Member State implementing the basic payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 22(1) of that Regulation for 2019 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with Article 22(2) of Regulation (EU) No 1307/2013 any increases applied by Member States pursuant to that provision are to be taken into account. (2) For each Member State implementing the single area payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 36(4) of that Regulation for 2019 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with the second subparagraph of Article 36(4) of Regulation (EU) No 1307/2013, when setting the annual national ceiling for the single area payment scheme, any increases applied by Member States pursuant to that provision are to be taken into account by the Commission. (3) For each Member State granting the redistributive payment provided for in Chapter 2 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 42(2) of that Regulation for 2019 has to be set by the Commission on the basis of the percentage notified by those Member States pursuant to Article 42(1) of that Regulation. (4) In relation to the payment for agricultural practices beneficial for the climate and the environment provided for in Chapter 3 of Title III of Regulation (EU) No 1307/2013 in 2019, the annual national ceilings referred to in Article 47(3) of that Regulation for 2019 have to be calculated in accordance with Article 47(1) of that Regulation and amounting to 30 % of the national ceiling of the relevant Member State as set out in Annex II to that Regulation. (5) For Member States granting the payment for areas with natural constraints provided for in Chapter 4 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 49(2) of that Regulation for 2019 have to be set by the Commission on the basis of the percentage notified by the relevant Member States pursuant to Article 49(1) of that Regulation. (6) In relation to the payment for young farmers provided for in Chapter 5 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 51(4) of that Regulation for 2019 have to be set by the Commission on the basis of the percentage notified by Member States pursuant to Article 51(1) of that Regulation and have not to be higher than 2 % of the annual ceiling set out in Annex II. (7) Where the total amount of the payment for young farmers applied for in 2019 in a Member State exceeds the ceiling set pursuant to Article 51(4) of Regulation (EU) No 1307/2013 for that Member State, the difference has to be financed by the Member State in accordance with Article 51(2) of that Regulation whilst respecting the maximum amount laid down in Article 51(1) of that Regulation. For the sake of clarity, it is appropriate to set this maximum amount for each Member State. (8) For each Member State granting voluntary coupled support provided for in Chapter 1 of Title IV of Regulation (EU) No 1307/2013 in 2019, the Commission has to set the annual national ceilings referred to in Article 53(7) of that Regulation for 2019 on the basis of the percentage notified by the relevant Member State pursuant to Article 54(1) of that Regulation. (9) Concerning the year 2019, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2019. For the sake of consistency between the applicability of that Regulation for the claim year 2019 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The annual national ceilings for 2019 for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 are set out in point I of the Annex to this Regulation. 2. The annual national ceilings for 2019 for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 are set out in point II of the Annex to this Regulation. 3. The annual national ceilings for 2019 for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 are set out in point III of the Annex to this Regulation. 4. The annual national ceilings for 2019 for the payment for agricultural practices beneficial for the climate and the environment referred to in Article 47(3) of Regulation (EU) No 1307/2013 are set out in point IV of the Annex to this Regulation. 5. The annual national ceilings for 2019 for the payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 are set out in point V of the Annex to this Regulation. 6. The annual national ceilings for 2019 for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 are set out in point VI of the Annex to this Regulation. 7. The maximum amounts for 2019 for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 are set out in point VII of the Annex to this Regulation. 8. The annual national ceilings for 2019 for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 are set out in point VIII of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. ANNEX I. Annual national ceilings for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 211 289 Denmark 531 810 Germany 2 988 165 Ireland 825 611 Greece 1 091 170 Spain 2 845 377 France 3 025 958 Croatia 143 257 Italy 2 155 184 Luxembourg 22 741 Malta 650 Netherlands 466 930 Austria 470 383 Portugal 279 562 Slovenia 75 223 Finland 262 840 Sweden 403 066 United Kingdom 2 092 657 II. Annual national ceilings for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Bulgaria 378 884 Czech Republic 472 211 Estonia 93 655 Cyprus 29 672 Latvia 148 482 Lithuania 187 426 Hungary 733 206 Poland 1 576 884 Romania 987 609 Slovakia 253 038 III. Annual national ceilings for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 46 100 Bulgaria 55 900 Germany 335 480 France 687 718 Croatia 31 765 Lithuania 72 552 Poland 298 036 Portugal 23 050 Romania 101 799 United Kingdom 81 479 IV. Annual national ceilings for the payment for agricultural practices beneficial for the climate and the environment as referred to in Article 47(3) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 144 557 Bulgaria 238 888 Czech Republic 258 509 Denmark 245 627 Germany 1 437 770 Estonia 43 190 Ireland 363 320 Greece 550 385 Spain 1 468 030 France 2 063 154 Croatia 95 294 Italy 1 111 301 Cyprus 14 593 Latvia 84 046 Lithuania 145 104 Luxembourg 10 030 Hungary 402 860 Malta 1 573 Netherlands 201 261 Austria 207 521 Poland 1 035 154 Portugal 179 807 Romania 570 959 Slovenia 40 283 Slovakia 135 498 Finland 157 389 Sweden 209 930 United Kingdom 961 573 V. Annual national ceilings for payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Denmark 2 857 Slovenia 2 122 VI. Annual national ceilings for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 9 095 Bulgaria 3 176 Czech Republic 1 723 Denmark 14 328 Germany 47 926 Estonia 979 Ireland 24 221 Greece 36 692 Spain 97 869 France 68 772 Croatia 6 353 Italy 37 043 Cyprus 657 Latvia 5 603 Lithuania 6 046 Luxembourg 501 Hungary 5 371 Malta 21 Netherlands 13 417 Austria 13 835 Poland 34 505 Portugal 11 987 Romania 23 752 Slovenia 2 014 Slovakia 1 706 Finland 5 246 Sweden 10 497 United Kingdom 16 405 VII. Maximum amounts for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 9 637 Bulgaria 15 926 Czech Republic 17 234 Denmark 16 375 Germany 95 851 Estonia 2 879 Ireland 24 221 Greece 36 692 Spain 97 869 France 137 544 Croatia 6 353 Italy 74 087 Cyprus 973 Latvia 5 603 Lithuania 9 674 Luxembourg 669 Hungary 26 857 Malta 105 Netherlands 13 417 Austria 13 835 Poland 69 010 Portugal 11 987 Romania 38 064 Slovenia 2 686 Slovakia 9 033 Finland 10 493 Sweden 13 995 United Kingdom 64 105 VIII. Annual national ceilings for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2019 Belgium 80 935 Bulgaria 119 444 Czech Republic 129 255 Denmark 24 135 Estonia 6 142 Ireland 3 000 Greece 182 056 Spain 584 919 France 1 031 577 Croatia 47 647 Italy 478 600 Cyprus 3 891 Latvia 42 023 Lithuania 72 552 Luxembourg 160 Hungary 201 430 Malta 3 000 Netherlands 3 350 Austria 14 526 Poland 505 933 Portugal 117 535 Romania 259 043 Slovenia 17 456 Slovakia 67 740 Finland 102 828 Sweden 90 970 United Kingdom 53 129